DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 30-34 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 31, 2020.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-29 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 7-15 of prior U.S. Patent No. 10,518,567 B2 (hereafter referred to as US ‘567). This is a statutory double patenting rejection.
With respect to claim 21, note claim 7 of US ‘567 recites a stamping tool comprising a base with a first hinge and a second hinge substantially perpendicular to the first hinge, wherein the first hinge further comprises one or more first hinge sections and wherein the first hinge sections have a first wall and a second wall defining a first cavity accessible through a first channel between the first wall and the second wall; and wherein the second hinge further comprises one or more second hinges sections and wherein the second hinge sections have a third wall and a fourth wall defining a second cavity accessible through a second channel between the third wall and the fourth wall; and a cover removably attachable to the base, wherein the cover includes one or more hinge bars corresponding to the first and second hinge sections and wherein the one or more hinge bars have an unequal aspect ratio. 
With respect to claim 22, note claim 11 of US ‘567.
With respect to claim 23, note claim 12 of US ‘567.
With respect to claim 24, note claim 13 of US ‘567.
With respect to claim 25, note claim 8 of US ‘567.
With respect to claim 26, note claim 15 of US ‘567.
With respect to claim 27, note claim 9 of US ‘567.
With respect to claim 28, note claim 14 of US ‘567.
With respect to claim 29, note claim 10 of US ‘567.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 

Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,518,567 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both encompass a stamping tool comprising a base with a first hinge and a second hinge substantially perpendicular to the first hinge, wherein the first hinge further comprises one or more first hinge sections and wherein the first hinge sections have a first wall and a second wall defining a first cavity accessible through a first channel between the first wall and the second wall; and wherein the second hinge further comprises one or more second hinges sections and wherein the second hinge sections have a third wall and a fourth wall defining a second cavity accessible through a second channel between the third wall and the fourth wall; and a cover removably attachable to the base, wherein the cover includes one or more hinge bars corresponding to the first and second hinge sections and wherein the one or more hinge bars have an unequal aspect ratio. 
	With respect to claim 21, note claim 1 of US ‘567.
	With respect to claim 22, note claim 2 of US ‘567.
	With respect to claim 23, note claim 3 of US ‘567.

	With respect to claim 25, note claim 1 of US ‘567.
	With respect to claim 26, note claim 6 of US ‘567.
	With respect to claim 27, note claim 1 of US ‘567.
	With respect to claim 28, note claim 5 of US ‘567.
	With respect to claim 29, note claim 1 of US ‘567.

Response to Arguments
Applicant's arguments filed December 18, 2020 have been fully considered but they are not persuasive of any error in the above rejections.
With respect to the double patenting rejection, applicant argues that “in light of applicant’s present amendments, it is believed that the rejection under 35 USC 101 is now moot and should be withdrawn.  Applicant also requests further consideration on the non-statutory double patenting rejection in light of this amendment.”  However, the Examiner is not persuaded of any error in the above rejections for several reasons.  
In particular, it is noted that applicant provides no detailed explanation as to how the present amendments differentiate the claims from the claims of US 10,518,567 B2.  Note MPEP 714.02 and 37 CFR 1.111(b)-(c) requires that the reply by applicant must distinctly and specifically point out the supposed errors in the examiner’s action, explaining how the claims avoid the references or distinguish from them.  Applicant’s brief statement provided in the response dated December 18, 2020 do not clearly and distinctly explain how the claim amendments overcome the double patenting rejections.


Pending claim 21 in present application, 16/730815
Identical claim language (in claim 7) in US 10,518,567
A stamping tool comprising:
A stamping tool comprising:
a) a base having a first hinge and a second hinge substantially perpendicular to the first hinge,
a) a base having
     i) a first base hinge; and
     ii) a second base hinge substantially perpendicular to the first base hinge;

wherein the first hinge further comprises one or more first hinge sections and wherein the first hinge sections have a first wall and a second wall defining a first cavity accessible through a first channel between the first wall and the second wall; and wherein the second hinge further comprises one or more second hinge sections and wherein the second hinge sections have a third wall and a fourth wall defining a second cavity accessible through a second channel between the third wall and the fourth wall; and 
And wherein the first and second base hinges further comprise one or more hinge sections having a first wall and a second wall; wherein the first wall and the second wall define a cavity accessible through a channel between the first wall and the second wall; and
b) a cover removably attached to the base, wherein the cover includes
b) a cover removably attached to the base, wherein the cover includes:
one or more hinge bars corresponding to the first and second hinge sections and wherein the one or more hinge bars have an unequal aspect ratio.
i) one or more hinge bars corresponding to the one or more hinge sections and wherein the one or more hinge bars have an unequal aspect ratio.



Furthermore, with respect to the obvious double patenting rejection, it is noted that there is no clear explanation on how the claims differentiate from the claims in US 10,518,567 B2.  
Finally, the Examiner points out that a complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. See MPEP 804 I.B.1.
In view of the above reasoning, the Examiner is not persuaded of any error in the above rejections.  
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
lje
March 12, 2021